   18-10122-jlg        Doc 119-2        Filed 06/18/19 Entered 06/18/19 10:55:24              Lar Dan
                                           Declaration Pg 1 of 2


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
In re:                                                             Chapter 11

PENNY ANN BRADLEY,                                                 Case No.: 18-10122 (JLG)

                  Debtor.
---------------------------------------------------------------x

             “LAR DAN” DECLARATION OF STEVEN D’ADDONE,
     ON BEHALF OF RIDGE RESTORATION, INC., IN CONNECTION WITH THE
     RETENTION OF LAMONICA HERBST & MANISCALCO, LLP AS SPECIAL
          COUNSEL FOR THE DEBTOR AND DEBTOR-IN-POSSESSION

        Steven D’Addone, being duly sworn, deposes and declares as follows:

        1.       I am a shareholder of Ridge Restoration, Inc. (“Ridge”).

        2.       I submit this declaration in connection with the application of Penny Ann

Bradley, the Chapter 11 debtor and debtor-in-possession (the “Debtor”) seeking to retain

LaMonica Herbst & Maniscalco, LLP (“LH&M”) as special counsel in her bankruptcy case.

        3.       Ridge paid the sum of $50,000 to LH&M on behalf of the Debtor. The foregoing

funds were paid an advanced retainer so that LH&M could represent the Debtor in her pending

Chapter 11 case.

        4.       LH&M has advised me, and I acknowledge that, with regard to any matters which

LH&M is engaged, or to be engaged, in the context of this Chapter 11 case, and to the extent that

the interest of the Debtor differs from my interests or that of Ridge, that LH&M shall represent

the Debtor only and not me or Ridge.

        5.       I further acknowledge that LH&M owes a duty of undivided loyalty to the Debtor

only. In that regard, I have been advised by LH&M that if a conflict of interest should arise, that

I would be required to retain independent counsel on behalf of myself or Ridge in connection




                                                         1
  18-10122-jlg     Doc 119-2     Filed 06/18/19 Entered 06/18/19 10:55:24            Lar Dan
                                    Declaration Pg 2 of 2


with this matter. I have been advised, and fully understand, that LH&M will not represent me or

Ridge with respect to any potential claims that I or Ridge may have against the Debtor.

       6.     LH&M has not previously represented, nor does it presently represent me.

Further, LH&M does not owe any money to me or Ridge. Finally, neither Ridge or I owe any

money to LH&M.

       7.     Ridge has maintained a business relationship, and been an occasional partner,

with the Debtor. Ridge has acted as a general contractor on the Debtor’s development projects

and will continue to perform on construction contracts that Ridge has signed with the Debtor.

       8.     I do intend to file a proof of claim against the Debtor’s estate with respect to the

aforementioned advanced retainer fee loaned to the Debtor.

Dated: June 7, 2019

                                            Ridge Restoration, Inc.


                                     By:    s/ Steven D’Addone
                                            Steven D’Addone, member




                                                2
